Citation Nr: 0508185	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-06 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for conjunctivitis 
and/or a gland condition of the eyes. 

2.  Entitlement to service connection for restrictive airway 
disease/upper respiratory infection.  

3.  Entitlement to service connection for gastritis.

4.  Entitlement to service connection for low back 
disability. 

5.  Entitlement to service connection for apical hypertrophy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1980 to August 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of service connection for apical hypertrophy, 
gastritis, mechanical low back pain, and restrictive airways 
disease/upper respiratory infection, are remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The veteran does not currently suffer from conjunctivitis 
and/or a gland condition of the eyes.  

2.  The veteran does not currently suffer restrictive airway 
disease or upper respiratory infection.  

3.  The veteran does not currently suffer from gastritis.  

4.  The veteran does not currently suffer from a diagnosed 
low back disability.  

5.  The veteran's apical hypertrophy is attributable in part 
to his already service-connected hypertension and is not a 
manifestation of a separate disability.  


CONCLUSIONS OF LAW

1.  Conjunctivitis and/or a gland condition of the eye was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Restrictive airway disease/upper respiratory infection 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Gastritis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.  Low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

5.  Disability (other than the already service-connected 
hypertension) manifested by apical hypertrophy was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the August 2001 rating 
determination, the April 2002 statement of the case, and the 
November 2003 supplemental statement of the case informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in February 
2001 and September 2001 letters, the veteran was advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board notes that the February 2001 VCAA letter was sent 
to the appellant prior to the August 2001 rating decision.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board also notes that the September 2001 letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  Moreover, the veteran, in response to the 
September 2001 letter, signed a statement, which was received 
at the RO later that month, indicating that he had no further 
evidence to submit.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained and 
the veteran has been afforded a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to these issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with these claims.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Conjunctivitis and/or Gland Condition of the Eyes

A review of the veteran's service medical records reveals 
that he was seen with complaints of pink eye in the left eye 
in July 1986.  In April 1994, the veteran complained of a 
burning sensation and pruritis in his right eye for one day.  
The veteran reported no trauma or visual difficulty.  There 
was mild morning matting.  A diagnosis of right eye 
conjunctivitis was rendered.  

In October 1998, the veteran was seen with decreased visual 
acuity and a burning sensation in his left eye.  Diagnoses of 
MA OD and CHA OS were rendered.  The veteran was also noted 
to have meibomitis in the left eye.  

At the time of the veteran's February 2000 service separation 
examination, normal findings were reported for the eyes in 
general; on ophthalmoscopic examination; for the pupils; and 
for ocular motility.  Visual acuity was 20/70 in the right 
eye and 20/40 in the left eye, both correctable to 20/20.  
The veteran was noted to wear corrective lenses on his 
retirement report of medical history.  

Finally, in July 2000, the veteran was seen with complaints 
of pink eye in the left eye.  A diagnosis of left eye 
conjunctivitis was rendered.  

In January 2003, the veteran was afforded a VA eye 
examination.  The examiner noted that the C-file was 
available for review.  He observed that the veteran had been 
treated for pink eye while in the service and that he had 
been returned to full duty.  The veteran complained of 
blurred vision without glasses and conjunctivitis/red eyes at 
the time of the examination.  

Examination revealed distant visual acuity of 20/60 in both 
eyes unaided and 20/20 vision, near, unaided.  Applanation 
tension was 18 in both eyes.  There was no pupillary defect.  
Extraocular muscle function was unrestricted.  Slit lamp 
examination revealed that the lids and lashes were clear.  
Pingueculae with trace ocular melanosis in both eyes was 
present.  Corneas were clear in both eyes and the irises were 
normal with deep and quiet anterior chambers and clear 
lenses.  

Diagnoses of conjunctival discoloration or appearance of red 
eyes from ocular melanosis of conjunctivae and pingueculae, 
which were benign; and no active or chronic conjunctivitis or 
gland condition of eyes evident at this time, were rendered.  

Service connection is not warranted for conjunctivitis or a 
gland condition of the eyes.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims 
interpretation of section 1110 of the statute as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); See 
also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

The objective medical findings demonstrate that the veteran 
does not currently have conjunctivitis or a gland condition 
of the eyes. 

As to the veteran's beliefs that he currently has 
conjunctivitis or a gland condition of the eyes, the Board 
notes that he is not qualified to render an opinion as to 
whether he currently has conjunctivitis or a gland condition 
of the eyes and whether that condition is related to service.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

While the Board is sympathetic to the veteran's beliefs, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

Restrictive Airway Disease/Upper Respiratory Infection

With regard to the veteran's claim of service connection for 
upper respiratory infection/restrictive airway disease, the 
Board notes that the veteran was treated for asthma and 
bronchitis on several occasions in service, with the veteran 
being prescribed asthma medication in service.  The Board 
notes that at the time of the veteran's January 2003 VA 
examination, clinical examination of the chest revealed 
breath sounds to be clear to ausculation bilaterally.  
Pulmonary function tests were reported as normal.  The 
veteran reported that he was not receiving any treatment.  He 
denied any cough, sputum production, or hemoptysis.  The 
veteran reported that he runs three miles daily and 
experienced some shortness of breath for the first half mile 
which then resolved spontaneously.  Diagnoses of upper 
respiratory infection, resolved, found, and restrictive 
airways disease, not found, were rendered.  

Based on the January 2003 examination report, the Board must 
find that no diagnosed chronic respiratory disability has 
been medically diagnosed.  With no diagnosed disability found 
to be present by medical personnel, service connection is not 
in order.  In the absence of proof of a present disability, 
there can be no valid claim for service connection; an 
appellant's belief that he or she is entitled to some sort of 
benefit simply because he or she had a disease or injury 
while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992).

Gastritis

A review of the veteran's service medical records reveals 
that he was diagnosed as having viral gastritis in November 
1984.  In June 1998, the veteran was seen with complaints of 
vomiting for seven hours.  He indicated that he vomited 
anything that he ate.  In June 1998, the veteran was seen 
with complaints of nausea, vomiting, and loose bowel 
movements.  A diagnosis of gastroenteritis was rendered.  

At the time of the veteran's February 2000 service separation 
examination, normal findings were reported for the abdomen 
and viscera.  On his retirement report of medical history, 
the veteran checked the "no" boxes when asked if he had or 
had ever had stomach, liver or intestinal trouble; frequent 
indigestion; or gall bladder trouble or gall stones.  

At the time of his January 2003 VA examination, the veteran 
reported that he did not remember having gastritis while on 
active duty.  He noted that it could probably be related to 
his chest pain.  He denied having any heartburn or 
regurgitation or acid.  He also denied having abdominal pain, 
hematemesis, or melena.  His weight was stable.  The veteran 
was not receiving any treatment for gastritis.  He had 
occasional constipation and diarrhea.  The examiner indicated 
that the veteran essentially stated that if he had something 
in service, it was presently resolved because he did not even 
recall having this condition at the time of the examination.  

Physical examination revealed that the abdomen was mildly 
protuberant but there was no rebound and no tenderness to any 
part of his abdomen.  There was also no organmegaly.  The 
veteran had normal bowel sounds.  An upper GI series revealed 
normal findings.  A diagnosis of gastritis, not found, was 
rendered.  

Service connection is not warranted for gastritis.  As noted 
above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  The 
objective medical findings demonstrate that the veteran does 
not currently have gastritis. 

As to the veteran's beliefs that he currently has gastritis, 
the Board notes that he is not qualified to render an opinion 
as to whether he currently has gastritis and whether that 
condition is related to service.  See Espiritu and Moray.

While the Board is sympathetic to the veteran's beliefs, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

Low Back Disability

With regard to the veteran's claim for a low back disorder, 
the Board notes that the veteran was diagnosed as having 
mechanical low back pain at the time of his February 2000 
service separation examination.  On his retirement report of 
medical history, the veteran indicated that he had had 
mechanical low back pain for the past eight months.  

At the time of his January 2003 VA examination, the veteran 
reported that his low back pain had become progressively 
worse since his separation from service.  He noted having 
flare-ups with certain activities.  Activities and back pain 
made his condition worse.  Physical examination revealed 
flexion to 90 degrees with no pain or discomfort.  Extension 
was to 30 degrees with discomfort on this movement.  Left and 
right lateral flexion was to 30 degrees with discomfort.  
Rotation was to 40 degrees with no pain or discomfort.  
Straight leg elevation was negative and bilateral lower 
extremity strength was 5/5.  There was no gait abnormality.  
The veteran could walk on his toes and heels with no 
difficulty.  X-rays of the lumbar spine were normal.  A 
diagnosis of mechanical low back pain was rendered.  

The Board acknowledges the veteran's complaints of back pain.  
However, clinical examination has been essentially normal as 
was radiological study.  The Board is not competent to 
address medical questions and must rely on trained medical 
personnel.  In this case, trained medical examiners have 
diagnosed mechanical low back pain, but nothing else.  The 
Board notes that pain alone without a diagnosed or 
identifiable or underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

Apical Hypertrophy

The Board notes that service connection is currently in 
effect for hypertension, which has been assigned a 10 percent 
disability evaluation. 

With regard to the veteran's claim of service connection for 
apical hypertrophy (claimed as chest pain) the Board notes 
that at the time of his February 2000 service separation 
examination, the veteran was afforded an echocardiogram which 
revealed mild eccentric hypertrophy c/w athlete's heart, but 
more pronounced at apex.  Normal LV filling (no restrictive 
cardiomyopathy c/w apical hypertrophic cardiomyopathy) was 
also found.  The veteran also underwent a left heart 
catherization, coronary angiography, left ventriculogram, and 
angioseal closure of the arteriotomy site.  It was the 
examiner's impression that the veteran had a hyperdynamic 
spade shaped ventricle consistent with apical hypertrophy 
with no evidence of obstructive epicardial coronary artery 
disease.  

At the time of his January 2003 VA examination, an 
echocardiogram revealed sinus bradycardia with premature 
atrial complexes and St and T wave abnormality, consider 
lateral ischemia.  The examiner reported that the veteran's 
METS were more than 10 and that the veteran had no problem 
with stairs and ran three miles daily.  The examiner 
concluded that the left ventricular hypertrophy was secondary 
to residuals of the veteran's athletic heart and mostly 
probably due to his signs of hypertensive cardiovascular 
disease.  A diagnosis of apical hypertrophy secondary to 
residuals of athlete's heart, found, was rendered.  

The Board's reading of the January 2003 VA examination report 
is that the examiner was of the opinion that the hypertrophy 
was associated to a large degree with the already service-
connected hypertension and also to some extent to the 
veteran's physical activities.  However, it is clear that the 
hypertrophy is not indicative of coronary disease and the 
examiner did not suggest that the veteran suffers from any 
cardiovascular disability (other than the already service-
connected hypertension).  Without a separate disability 
manifested by apical hypertrophy found to be present by 
medical personnel, service connection is not in order.  


ORDER

The Appeal is denied as to all issues.    



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


